Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action:
Status of Claims:
Claims 1,  7-9, 15, 17, and 20 are amended.
Claims 1-20 are pending. 
Response to Remarks:
Regarding 101:
The Applicant contends that the hardware components of the amended independent claims, along with the additional claim language elements overcome 101. However, the hardware components are not doing anything additional in a functional manner. It is merely performing in a routine and conventional manner. Moreover, they are all recited in a generic nature. 

Regarding 103:
The Applicant asserts that the amended claim language overcomes the rejection. As pointed out below, the Examiner has updated the rejection to reflect the most current claim language.  Thus, they are too rejected.






Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1, 9, and 17 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 9, and 17 when “taken as a whole” recite the abstract idea of a mental process. Specifically, the claims are matching drivers to orders.  

The independent claim 1, and similar claims 9 and 17 recite, “…receive a plurality of driver profiles, wherein each of the driver profiles includes at least one driver provided parameter; receive a first order including at least one order parameter; And at least one system-derived statistic, the at the least driver provided parameter including one of a driver time-slot preference, a driver source preference or a driver delivery area preference,  the at least one system-derived statistic including one of a driver completion rate, a driver delivery time or a driver engagement;  calculate a driver rate for each of the plurality of driver profiles for the first order, wherein the driver score is calculated based on the at least one driver provided parameter, the at least one system-derived statistic, and the at least one order parameter; rank each driver profile based on the calculated driver score;  transmit a first delivery assignment request to a system associated with a first-ranked driver profile; receive a response to the first delivery assignment request” are limitations directed towards a mental process.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 9, and 17 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea of, “...computing device…communications interface…memory storing executable instructions…processors…database…non-transitory computer readable medium having instructions…processor…user device…communication network”

Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. (See, MPEP 2106.05 (f)) 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “...computing device…communications interface…memory storing executable instructions…processors…database…non-transitory computer readable medium having instructions…processor…user device…communication network…” Examiner asserts that these do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. (See, MPEP 2106.05 (f))

This is evidenced by the Applicant’s Specification paragraph 15 disclosing implementing the software on a graphical user interface using generic implementing software in a routine and conventional manner. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

The dependent claims of do not independently overcome 101, and are therefore, rejected based on their dependency of claims 1, 9, and 17. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as discussed above. 
Thus, all the claims are rejected under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Pub. No. 2019/0325374) (hereinafter, Pan) in view of Potratz (US Pub. No. 2017/0193450) (hereinafter, Potratz) in further view of Potter et el. (US Patent No. 10475127) (hereinafter, Potter).

As per claim 1,
Pan teaches, 
A system, comprising:
(Paragraph 1)

A first computing device of a first entity, the first computing device including:
A communications interface configured to communicate with, over one or more communication networks, a computing device of each of a plurality of users, 
(paragraph 36, noting “… The user device interface 130 manages communications between the system 100 and the user device 160. The driver device interface 140 manages communications between the system 100 and the driver device 162…”)

and a plurality of computing systems, each of the plurality of computing systems including a computing device of each driver of a particular set of a plurality of drivers; 
(paragraph 15 read in its entirety; see also, Paragraph 4, noting “…and determining which of the plurality of drivers are available to accept a job request, wherein the plurality of driver candidates is a subset of the plurality of drivers…”; see also, paragraph 16, noting, “…may cause the computing system to identify the plurality of driver candidates by receiving driver activity data in real time for each of a plurality of drivers; monitor the activity data for each of the plurality of drivers; and determine which of the plurality of drivers are available to accept the job request, wherein the plurality of driver candidates is a subset of the plurality of drivers…”)

Memory storing executable instructions; 

One or more processors communicatively coupled to the database, the communications interface, and the memory, the one or more processors configured to execute the instructions; 
(Paragraph 15)

Receive, from one or more of the pluralities of computing systems, a set of driver profiles of the plurality of driver profiles, each driver profile of the set of driver profiles includes;
(Paragraphs 16 and 49)
Availability data indicating the corresponding driver is available,
(Paragraph 38, noting “…the system 100 may be implemented to monitor the activity data for each of the plurality of drivers and determine which of the plurality of drivers is available to accept a job request…”)

Pan does not explicitly teach, however, Potratz does teach, 
at least one driver provided parameter including one of a driver time-slot preference, a driver source preference or a driver delivery area preference, the driver source preference including one or more source locations of the first entity, and the driver delivery area preference including a predetermined radius around the one or more source locations,
(Paragraph 67, noting “…The truck driver may provide values to the one or more attributes of the profile. The professional attributes for the truck driver may include schedule, location, benefits and other preferences of the truck driver…” Examiner noting: “schedule” functioning as driver time slot preference) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Potratz within the invention of Pan with the motivation of providing the best suitable match of job seekers with job providers. (See, Potratz paragraph 5)

Pan teaches,
And at least one system-derived statistic…the at least one system-derived statistic including one of a driver completion rates, a driver delivery time or a driver engagement score charactering a level of interaction between the corresponding driver and the system 
(Paragraph 3 noting, “…wherein each of the plurality of driver candidates has driver data; for each of the plurality of driver candidates, generating a score based on the driver data…” Examiner noting: the prior art teaching a system derived statistic that is a “score” based on driver data; further noting, paragraphs 42 and 49 discussing the “responsiveness” of the drivers in accepting jobs, thus, functioning as engagement score)

Receive, over the one or more communication networks and from a computing device one or more users of the plurality of users, one or more orders, the one or more orders include at least  a first order including at least one order parameter; 
(Paragraphs 5 & 6, the “service request” functioning as the “first order” and the various location information, such as, the “user location data” functioning as the “at least one order parameter”) 

While one or more drivers of the set of driver profiles are completing orders and while receiving the one or more orders, Execute a machine learning process that automatically in real-time:
(paragraph 38, noting, “The driver data may include driver activity data, which can include information and details about the driver that is associated with that driver activity data, including both information on the driver's past behavior and real-time information on the driver's current status, position, or activity, in real-time. Real-time information may be obtained from the driver device 162. In identifying the plurality of driver candidates, the system 100 may be implemented to monitor the activity data for each of the plurality of drivers and determine which of the plurality of drivers is available to accept a job request”) 

Pan/Potratz do not teach, however, Potter does teach,
	Adjusts the drive profiles based, at least in part, on real-time data collected by the system, said real-time data comprising the at least one system-derived statistic,
(Column 15, lines 10-12 read in light of column 13, lines 58-65, discussing adjusting driver data that best estimates a driver score that corresponds to the driver behavior)

Calculates, a driver scores for each of the plurality of driver profiles reflective of the real-time adjustments to the driver profiles, and
(column 13, lines 58-65,)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Potter within the invention of Potratz/Pan with the motivation of using telematics to determine accurate vehicle usage information, including information regarding who is using a vehicle and under what conditions. (see, Potter Abstract)


Pan teaches,
Ranks each driver profile based on the driver score; 
(Paragraph 5, noting “determining a ranking of the plurality of driver candidates based in part on the score of each of the plurality of drivers ;”)

For at least the first order, transmit, over the one or more communication networks and to a computing device of a first driver of a plurality of drivers via a computing system of the plurality of computing systems associated with the computing device of the first driver, a first delivery assignment request, the first driver being associated with a first-ranked driver profile of the set of driver profiles;
(Paragraph 9 and 16-17 noting on paragraph 9, “the job request may be iteratively transmitted to each candidate group of the plurality of candidate group’s one candidate group at a time.” Further noting on paragraph 16 and 17, “…and determine which of the plurality of drivers are available to accept the job request…and assigning each of the plurality of driver candidates to one of the plurality of groups based on the ranking…”; see also paragraphs 41 and 46 discussing driver computing devices)

Receive, over the one or more communication networks and from the computing device of the first driver via the associated computing system, a response to the first delivery assignment request
(paragraph 55, noting “Accepting drivers 912 are indicated by a round "check" image, and unresponsive drivers 914 are indicated by a square "x" image.”; see also, paragraph 46, noting “…In the iterative sub-process 310 of FIG. 3, the system 100 sends the job request to one of the pluralities of candidate groups (311). In step 312, the system 100 determines…” thus, discussing how the “system” (i.e. driver computing device) has responded)

Based on the response of the first delivery assignment request, update the first-ranked driver profile of the plurality of driver profiles.
(Paragraph 47, teaching by suggesting updating the profile, since the prior art discloses last time information, i.e. last time a job was accepted/decline, by saving the information, the prior art is suggesting the prior art inventions updates itself.)


As per claim 2,
Pan teaches, 
The system of claim 1, wherein execution of the instructions, by the one or more processors, further causes the one or more processors to: 
Receive a rejection response to the first delivery assignment request;
(paragraph 55, noting “that each group will include accepting drivers 912 that accept the job request and unresponsive drivers 914 that either reject the job request or do not respond to the job request.”)

Transmit a second delivery assignment request to one of the pluralities of computing systems associated with a next-ranked driver profile; and
(see, Fig. 2 noting elements 212, 214, 216; see also, paragraph 45, noting “At step 212, if no job acceptance is received by the system 100 from at least one driver in the one of the pluralities of candidate groups, the system 100 determines if there is another candidate group that has yet to receive the job request (214).”)

Receive a response to the second delivery assignment request.
(paragraph 45, noting “If there is another candidate group that has yet to receive the job request, the system 100 sends the job request to another candidate group (216). System 100 may iteratively send the job request to the all of the available candidate groups until a job acceptance is received from a driver, or until there are no remaining candidate groups.”)

As per claim 3,
Pan teaches, 
The system of claim 2, wherein the rejection response comprises one of a driver rejection or expiration of a predetermined time period
(paragraph 55, noting “that each group will include accepting drivers 912 that accept the job request and unresponsive drivers 914 that either reject the job request or do not respond to the job request.”)

As per claim 6,
Pan teaches,
The system of claim 1, wherein calculating the driver score is further based on at least one driver parameter selected from a group consisting of: proximity information, and assigned order information.
(Paragraph 6, noting “generating a proximity score based on the user location data and the driver location data, wherein the score is generated based in part on the proximity score. By generating the proximity score, the system would be able to take into consideration the proximity between the driver candidates and the user when generating the driver score.”)

As per claim 7,
Pan teaches, 
The system of claim 1, wherein the one or more orders includes a second order including at least one second order parameter, and wherein execution of the set of machine learning process further causes the one or more processors to: 

During a particular time, interval, receive the second order;
((paragraph 39, noting “…In this way, the system iteratively transmits the job request to each of the candidate groups, one candidate group at a time, waiting a predetermined amount of time before transmitting the job request to the subsequent candidate group…”; further noting paragraph 55, noting “that each group will include accepting drivers 912 that accept the job request and unresponsive drivers 914 that either reject the job request or do not respond to the job request.”)

Calculate a second driver score for each of the plurality of driver profiles that reflects the real-time adjustments to said driver profiles associated with the particular time interval:
(paragraph 39 and 42, noting on 42, “For each of the plurality of driver candidates, the system 100 generates a score, or driver score, based on the driver data (206), and groups the plurality of driver candidates into a plurality of candidate groups based in part on the score of each of the plurality of driver candidates (208).”)

Re-Rank each driver profile based on the calculated second driver score for the second order;
(Paragraph 43, noting “and assigning each of the plurality of driver candidates to one of the plurality of groups based on the ranking. The system 100 may rank the plurality of drivers before grouping the plurality of driver candidates into the plurality of candidate groups. The system 100 may rank the plurality of driver candidates according to a descending order where a driver with the highest score is at the top of the ranking and a driver with the lowest score is at the bottom of the ranking. Alternatively, the system 100 may rank the plurality of driver candidates)

Transmit a second delivery assignment request to one of the pluralities of computing systems associated with a first re-ranked driver profile for the second order and receive a second response to the second delivery assignment request.
(paragraph 45, noting “If there is another candidate group that has yet to receive the job request, the system 100 sends the job request to another candidate group (216). System 100 may iteratively send the job request to the all of the available candidate groups until a job acceptance is received from a driver, or until there are no remaining candidate groups.”)

As per claim 8,
Pan teaches, 
The system of claim 1, wherein ranking each driver profile is further based anticipated orders not yet receieved by the system or expected volume requirements to provide an optimal distribution of orders among one or more drivers of the plurality of drivers.
(paragraphs 5 &6 and 40)

Claims 9-11, 14-18, and 20 disclose similar limitations to claims 1-8 above. However, claims 9-11, 14-18, and 20 are in the form of a non-transitory computer readable medium and method claims. Pan discloses their invention in both forms (see claims). Therefore, claims 9-11, 14-18, and 20 are rejected under similar rationale. 



As per claim 4,
Pan does not teach, however, Potratz does teach, 
The system of claim 1, wherein the driver score is calculated using a predetermined weighted regression analysis
(Paragraphs 59 and 60 discussing attribute value scoring that takes into consideration most to least important attribute score with set unit score of zero to one).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Potratz within the invention of Pan with the motivation of providing the best suitable match of job seekers with job providers. (See, Potratz paragraph 5)

As per claims 12, claim 12 discloses similar limitations to claim 4 above. However, claim 12 is in the form of a non-transitory computer readable medium.  Pan discloses their invention in such a form (see claims). Therefore, claim 12 is rejected under similar rationale. 
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Potratz in further view of Potter as applied to claims 1, 9, and 17 above, and further in view of Rhine (US Pub. No. 2006/0195845) (hereinafter, Rhine).

As per claim 5,
Pan teaches, 
The system of claim 1, wherein, execution of the instructions by the one or more processors, further causes the one or more processors to: 

prior to calculating a driver score for each of the plurality of driver profiles, the computing device is configured to:
Assign each of the plurality of driver profiles to one of a plurality of groups, 
(paragraph 39, noting “Based on the scores of the plurality of driver candidates, the group generating component 156 may subdivide the plurality of driver candidates into a plurality of candidate groups and assign each of the plurality of driver candidates to one of the pluralities of candidate groups.”)

Wherein the driver score for each of the plurality of driver profiles is group-specific, 
(paragraph 39 and 42, noting on 42, “For each of the plurality of driver candidates, the system 100 generates a score, or driver score, based on the driver data (206), and groups the plurality of driver candidates into a plurality of candidate groups based in part on the score of each of the plurality of driver candidates (208).”)

And wherein the ranking of each driver profile is group-specific 
(Paragraph 43, noting “determining a number of candidate groups; and assigning each of the plurality of driver candidates to one of the plurality of groups based on the ranking. The system 100 may rank the plurality of drivers before grouping the plurality of driver candidates into the plurality of candidate groups.”)

Pan does not teach; however, Rhine teaches, 
Receive a distribution percentage configured to assign a predetermined percentage of orders received by the one or more processors to each of the plurality of groups; 
(Paragraph 22, 32, and 33 noting on paragraph 22, “In some embodiments, a lowest priority or default group is defined that receives all of the ticks that are not explicitly assigned to other groups. For example, suppose a computer system supports six jobs (A, B, C, D, and E) and has two processors (200 total shares are available). Job A is assigned to a "high" priority group and receives 80 shares. Job B is assigned to a "medium" priority group and receives 45 shares. Jobs C, D, and We are assigned to the default group and the default group is assigned the remaining 75 shares with each group receiving approximately 25 shares on average.”)

And select a first group from the plurality of groups based on the distribution percentage, 
(Paragraph 37, noting “the jobs in each group are scheduled according to the selected distribution and using the respective job scheduling parameters. Specifically, for each group, the jobs of the group are ordered by their respective job scheduling parameters. The list of CPUs for the group as defined by the distribution are ordered by "desirability.” Examiner noting: the key words of “scheduled” “ordered” are functioning as having been “select”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Rhine within the invention of Pan with the motivation of efficiently scheduling access to computer resources.

Pan teaches,
 
Wherein the first-ranked driver profile is selected from the first group.
(Paragraph 43, noting “The system 100 may rank the plurality of drivers before grouping the plurality of driver candidates into the plurality of candidate groups. The system 100 may rank the plurality of driver candidates according to a descending order where a driver with the highest score is at the top of the ranking and a driver with the lowest score is at the bottom of the ranking. Alternatively, the system 100 may rank the plurality of driver candidates according to any desired criteria. Upon ranking the plurality of driver candidates, the system 100 may group the plurality of driver candidates and iteratively transmit the job request to the plurality of candidate groups.”)

Claims 13 and 19 disclose similar limitations to claim 5 above. However, claims 13 and 19 are in the form of a non-transitory computer readable medium and method claims. Pan discloses their invention in both forms (see claims). Therefore, claims 13 and 19 are rejected under similar rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623


 /HAFIZ A KASSIM/ Primary Examiner, Art Unit 3623